FILED
                            NOT FOR PUBLICATION                              SEP 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30084

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00098-WFN

  v.
                                                 MEMORANDUM*
RUSSELL ALLEN CLINGER,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Russell Allen Clinger appeals his guilty-plea conviction for failure to

register as a sex offender under the Sex Offender Registration and Notification Act

(“SORNA”), in violation of 18 U.S.C. § 2250(a). Clinger challenges the district

court’s denial of his motion to dismiss the indictment. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, see United States v. Cabrera-Gutierrez,

756 F.3d 1125, 1129 (9th Cir. 2014), and we affirm, but remand to correct the

judgment.

      Clinger first contends that his conviction violated due process because he

had no notice of his obligation to register under SORNA. This claim fails because

Clinger admitted that he was advised of his duty to register under Washington law.

See United States v. Elkins, 683 F.3d 1039, 1050 (9th Cir. 2012).

      Clinger next contends that SORNA violates the non-delegation doctrine

because it allows the Attorney General to legislate SORNA’s retroactive

application. This contention is foreclosed. See United States v. Richardson, 754
F.3d 1143, 1146 (9th Cir. 2014) (per curiam) (“SORNA’s delegation of authority

to the Attorney General to determine the applicability of SORNA’s registration

requirements to pre-SORNA sex offenders is consistent with the requirements of

the non-delegation doctrine.”).

      Finally, Clinger contends that Congress did not have the power to enact

SORNA. This contention is also foreclosed. See Cabrera-Gutierrez, 756 F.3d at

1129-32 (Congress had the power under the Commerce and Necessary and Proper

Clauses to enact SORNA and its registration requirement).

      We remand the case to the district court with instructions to amend the


                                         2                                      12-30084
judgment to read 18 U.S.C. § 2250(a).

      AFFIRMED; REMANDED to correct the judgment.




                                        3           12-30084